                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                    CRIMINAL CASE NO. 2:18-CR-18-KS-MTP

HOPE EVANGULANE THOMLEY, et al.



                        MEMORANDUM OPINION AND ORDER

      The Court briefly described the background of this case in its Order of November

14, 2018. See Order at 1, United States v. Thomley, No. 2:18-CR-18-KS-MTP (S.D.

Miss. Nov. 14, 2018), ECF No. 145. Defendant Glenn Doyle Beach filed a Motion to

Dismiss [105] the indictment, challenging its sufficiency. In broad terms, Defendant’s

arguments can be grouped into three basic categories: 1) Defendant contends that the

Government did not allege sufficient factual details to support the charges, 2)

Defendant contends that the activity described in the charges is not actually illegal,

and 3) Defendant contends that the indictment is multiplicitous, charging a single

offense in multiple counts.

      Defendant is mistaken as to the degree of factual detail the Government is

required to include in the indictment. As demonstrated below, each count is legally

sufficient, meeting the requirements of Rule 7 and applicable case law. Moreover,

Defendant wholly ignores that otherwise legal actions can lead to criminal liability if

done in pursuit of a criminal conspiracy. Finally, the Court finds that the indictment

is not multiplicitous. For the reasons provided herein, the Court denies Defendant’s
Motion to Dismiss [105] the indictment.

A.    Standard of Review

      First, Defendant challenges the sufficiency of the indictment. The Rules of

Criminal Procedure require than an indictment “be a plain, concise, and definite

written statement of the essential facts constituting the offense charged . . . .” FED. R.

CRIM. P. 7(c)(1). When reviewing the sufficiency of an indictment, the Court takes its

allegations as true. United States v. Ratcliff, 488 F.3d 639, 643 (5th Cir. 2007). “An

indictment is legally sufficient if (1) each count contains the essential elements of the

offense charged, (2) the elements are described with particularity, and (3) the charge

is specific enough to protect the defendant against a subsequent prosecution for the

same offense.” United States v. Simpson, 741 F.3d 539, 547 (5th Cir. 2014).

      The Government is not required to “allege in detail the factual proof that will

be relied upon to support the charges.” United States v. Caldwell, 302 F.3d 399, 412

(5th Cir. 2002). In fact, “[a]s a general rule, an indictment which alleges an element

of the charged offense merely by reciting the words of the applicable statute is valid so

long as the indictment alleges each of the requisite elements of the charged offense.”

United States v. Williams, 679 F.2d 504, 508 (5th Cir. 1982).

B.    Count 1 – 18 U.S.C. § 1349

      In Count 1, the Government charged Defendants with conspiring to commit wire

fraud and health care fraud. “The elements of a conspiracy under 18 U.S.C. § 1349 are:

(1) two or more persons made an agreement to commit an unlawful act; (2) the

defendant knew the unlawful purpose of the agreement; and (3) the defendant joined

                                            2
in the agreement willfully, with the intent to further the unlawful purpose.” Simpson,

741 F.3d at 547. The elements of a conspiracy can be inferred from circumstantial

evidence. United States v. Willett, 751 F.3d 335, 339 (5th Cir. 2014). For example, an

agreement can be inferred from concert of action, United States v. Dailey, 868 F.3d 322,

329 (5th Cir. 2017), and knowledge can be inferred from surrounding circumstances.

Willett, 751 F.3d at 339. Every conspirator need not participate in every aspect of the

scheme; rather, each must only “willfully participate[] in a scheme to defraud with the

intent that the scheme’s illicit objectives be achieved . . . .” United States v. Tencer, 107

F.3d 1120, 1127 (5th Cir. 1997).

       The elements of wire fraud are: “(1) a scheme to defraud; (2) the use of, or

causing the use of, wire communications in furtherance of the scheme; and (3) a specific

intent to defraud.” United States v. Kuhrt, 788 F.3d 403, 413-14 (5th Cir. 2015) (citing

18 U.S.C. § 1343; Simpson, 741 F.3d at 547-48).

       Finally, the elements of health care fraud are: “(1) the defendant executed a

scheme or artifice to defraud a health care benefit program in connection with the

delivery of or payment for health care benefits, items, or services; (2) the defendant

acted knowingly and willfully with a specific intent to defraud; and (3) the scheme to

defraud employed false representations.” United States v. Garcia, 432 F. App’x 318, 322

(5th Cir. 2011) (citing United States v. Hickman, 331 F.3d 439, 443-45 (5th Cir. 2003)).

       In Count 1, the Government alleged that Defendants conspired and agreed to

commit wire fraud and health care fraud from approximately April 2012 through



                                             3
January 2016 in Lamar County, Mississippi. Indictment at 8-9, United States v.

Thomley, 2:18-CR-18-KS-MTP (S.D. Miss. May 15, 2018), ECF No. 4. The Government

recited the precise elements of the wire fraud statute, id. at 9 (citing 18 U.S.C. § 1343),

and the health care fraud statute. Id. at 9 (citing 18 U.S.C. § 1347). The Government

further alleged:

       It was a purpose of the conspiracy for the defendants and their co-
       conspirators to unlawfully enrich themselves by, among other things, (a)
       submitting and causing the submission of false and fraudulent claims to
       health care benefit programs; (b) submitting and causing the submission
       of claims to health care benefit programs based upon materially false and
       fraudulent pretenses, representations, and promises; and (c) concealing
       the submission of false and fraudulent claims to health care benefit
       programs.

Id. The Government then provided numerous specific factual allegations regarding the

manner and means by which Defendants, including Beach, sought to accomplish the

objects and purpose of the conspiracy. Id. at 10-14.

       Specifically, the Government alleged that Beach “identified, promoted, and

mass-produced formulations of compound medications that health care benefit

programs, including TRICARE, would reimburse at particularly high rates . . . ,

regardless of the individual medical needs of the beneficiaries or the effectiveness of

the High-Yield Compounded Medication.” Id. at 10. The Government also alleged that

Beach instructed his agent and co-conspirator Jason May “to run ‘test’ or ‘dummy’

claims with health care benefit programs to determine how much health care benefit

programs would reimburse for the formulas.” Id. In other words, Beach allegedly had

his agents submit fake claims on behalf of real patients to figure out how to maximize


                                            4
the profit on the fraudulent medications. Then Beach and his co-conspirators would

mass-produce the High-Yield Compounded Medications before any health care provider

had prescribed them or even identified a patient in need. Id. at 10-11.

      The Government alleged that Defendants produced pre-printed prescription

forms to give health care providers, in case of an audit by a health care benefit

program. Id. at 11. The Government also alleges that Beach directed marketers to

include more medication than necessary in compounds so that the reimbursement rates

would be greater, regardless of the patients’ legitimate medical needs, and that

Defendants “devised a number of bribery and kickback schemes to provide

remuneration to marketers and prescribers who prescribed High-Yield Compounded

Medication and to beneficiaries who accepted it.” Id.       Accordingly, health care

providers prescribed the High-Yield Compounded Medications regardless of the

medical needs of their patients, in exchange for kickbacks and bribes, and often

without even examining the patients. Id.

      According to the Government, Advantage Pharmacy – of which Defendant Beach

owned an interest – dispensed the High-Yield Compounded Medications and submitted

claims to the patient’s health care benefit program. Id. at 12. On behalf of Advantage

Pharmacy, Beach allegedly agreed to “collect copayments from beneficiaries without

reducing or waiving” them, so that the health care benefit programs would reimburse

the claims submitted by Advantage Pharmacy. Id. at 12-13. But Defendants conspired

to “waive and reduce the copayments for the beneficiaries, including TRICARE



                                           5
beneficiaries, while making it appear to health care benefit programs . . . that the

copayments were being collected” because they knew that patients would refuse the

High-Yield Compounded Medications if they had to pay the full copayments. Id. at 13.

      Advantage Pharmacy’s contract with Pharmacy Benefit Managers (“PBM’s”) was

eventually terminated for “poor audit performance and other issues,” and it was

prohibited by law from dispensing the High-Yield Compounded Medications. Id. So,

Defendants then used another entity, Advantage Medical Infusion, to dispense the

medications. Id. Defendants allegedly concealed their interest in Advantage Medical

Infusion while continuing to receive much of its revenue. Id. The Government

specifically alleges that Beach maintained control over Advantage Medical Infusion’s

bank accounts, but he represented to the Mississippi Secretary of State that he was no

longer part of the business and requested that his name be removed from the annual

reports. Id. at 13-14. Defendants allegedly continued the same fraudulent scheme

through Advantage Medical Infusion after Advantage Pharmacy’s contract with PBM’s

was rescinded. Id. at 14.

      These allegations are legally sufficient. The Government described the essential

elements of the charged offense with particularity, and there is sufficient information

to protect Beach from prosecution for the same crime in the future. That is all Rule 7

and the applicable case law requires. See FED. R. CRIM. P. 7(c)(1); Simpson, 741 F.3d

at 547. The Court denies Beach’s motion to dismiss Count 1.

      Beach argues that the Government did not allege sufficient facts to demonstrate



                                          6
that he agreed or conspired with the Thomleys. As noted above, the Government

alleged that Defendants conspired and agreed to commit wire fraud and health care

fraud from approximately April 2012 through January 2016 in Lamar County,

Mississippi – reciting the precise elements of the applicable statutes. Indictment [4],

at 8-9. “[A]n indictment which alleges an element of the charged offense merely by

reciting the words of the applicable statute is valid so long as the indictment alleges

each of the requisite elements of the charged offense.” Williams, 679 F.2d at 508.

Moreover, the Government alleged numerous details about the purpose, manner, and

means of the conspiracy, from which one may reasonably infer an agreement among

Defendants. See Willett, 751 F.3d at 339; Dailey, 868 F.3d at 329.1

      Beach also argues that it is not illegal to formulate, produce, market, and

prescribe High-Yield Compounded Medications; to run “test” or “dummy” claims; to

submit claims to health care benefit programs; or to use multiple corporate entities in

a business enterprise. But these were allegedly the manner and means Defendants

used to accomplish the conspiracy’s illicit goals. In other words, Beach completely

ignores the alleged purpose and effect of these actions: to commit wire fraud and health

care fraud.2



      1
      Defendant makes the same argument concerning knowledge and intent
throughout briefing. The Court is not going to separately address it each time. The
same reasoning articulated here applies to each count.
      2
       Again, Defendant makes the same argument throughout briefing as to
various facts supporting each count. The Court is not going to separately address it
each time. The same reasoning articulated here applies across the board.

                                           7
C.    Counts 4, 5, and 6 – 18 U.S.C. § 1347

      Next, Beach argues that Counts 4, 5, and 6 are insufficient because they do not

provide enough specific facts about the charged crimes. Specifically, he argues that the

Government 1) failed to allege any facts demonstrating that he knew the claims were

fraudulent, 2) failed to allege a specific victim, 3) failed to allege the specific health

care benefit program to which the claims were submitted, and 4) failed to specify how

the claims were false or fraudulent.

      In Counts 4, 5, and 6, the Government incorporated all prior relevant

allegations.3 It also alleged that Beach committed health care fraud in violation of 18

U.S.C. § 1347. As noted above, the elements of health care fraud are: “(1) the defendant

executed a scheme or artifice to defraud a health care benefit program in connection

with the delivery of or payment for health care benefits, items, or services; (2) the

defendant acted knowingly and willfully with a specific intent to defraud; and (3) the

scheme to defraud employed false representations.” Garcia, 432 F. App’x at 322.

      In Counts 4, 5, and 6, the Government alleged that Defendant Beach “did

knowingly and willfully execute, and attempt to execute, a scheme and artifice to

defraud a health care benefit program affecting commerce, as defined in” 18 U.S.C. §

24(b), “and to obtain, by means of materially false and fraudulent pretenses,

representations, and promises, money and property owned by, and under the custody

and control of, said health care benefit program.” Indictment [4], at 15. Each count


      3
       The Government incorporated all prior relevant allegations in every count.
Accordingly, as the Court addresses each count, it will consider all prior allegations.

                                            8
describes a specific transaction, and the Government provided the beneficiary’s initials,

the prescription number, the date the claim was submitted for payment, and the

amount paid. Id.

      These allegations are legally sufficient. The Government described the essential

elements of the charged offense with particularity, and there is sufficient information

to protect Beach from prosecution for the same crime in the future. That is all Rule 7

and the applicable case law requires. See FED. R. CRIM. P. 7(c)(1); Simpson, 741 F.3d

at 547. The Court denies Beach’s motion to dismiss Counts 4, 5, and 6.

D.    Count 14 – 18 U.S.C. § 371

      Next, Beach argues that Count 14 is insufficient because the Government did

not provide enough specific facts about the conspiracy. Specifically, he argues that the

Government 1) failed to define the term “kickback” or identify the actions which

constituted the alleged kickbacks, 2) failed to explain how the marketing agreement

between Advantage Pharmacy and Total Care Marketing was illegal, 3) failed to allege

facts demonstrating that he knew the marketing contract was illegal, 5) failed to allege

facts demonstrating that he paid any bribes to patients or physicians, 6) failed to allege

that he knew any bribes had been paid to patients or physicians, 7) failed to allege the

“routine” waiver of patient copayments, and 8) failed to specify the amount of alleged

kickbacks.

      In Count 14, the Government alleged that Defendants knowingly conspired and

agreed to commit violations of the Anti-Kickback Statute (“AKS”). “To support a

conspiracy conviction under 18 U.S.C. § 371, the government must prove three

                                            9
elements: (1) an agreement between two or more people to pursue an unlawful

objective; (2) the defendant’s knowledge of the unlawful objective and voluntary

agreement to join the conspiracy; and (3) an overt act by one or more of the

conspirators in furtherance of the conspiracy’s objective.” United States v. Fisch, 851

F.3d 402, 406-07 (5th Cir. 2017).

      The AKS criminalizes the knowing and willful solicitation or receipt of any

remuneration

      (A)    in return for referring an individual to a person for the furnishing
             or arranging for the furnishing of any item or service for which
             payment may be made in whole or in part under a Federal health
             care program, or

      (B)    in return for purchasing, leasing, ordering, or arranging for or
             recommending purchasing, leasing, or ordering any good, facility,
             service, or item for which payment may be made in whole or in
             part under a Federal health care program.

42 U.S.C. § 1320a-7b(b)(1)(A)-(B). Likewise, the AKS forbids offering or paying any

remuneration to a person to induce them

      (A)    to refer an individual to a person for the furnishing or arranging
             for the furnishing of any item or service for which payment may be
             made in whole or in part under a Federal health care program, or

      (B)    to purchase, lease, order, or arrange for or recommend purchasing,
             leasing, or ordering any good, facility, service, or item for which
             payment may be made in whole or in part under a Federal health
             care program.

42 U.S.C. § 1320a-7b(b)(2)(A)-(B).

      The Government alleged that Defendants knowingly conspired and agreed to

commit violations of the AKS. Indictment [4], at 17-18. According to the Government,


                                          10
the conspiracy’s unlawful objective was for Defendants

      . . . to unlawfully enrich themselves by (1) offering, paying, soliciting, and
      receiving kickbacks and bribes in exchange for recommending High-Yield
      Compounded Medication to be dispensed to TRICARE beneficiaries by
      Advantage Pharmacy, and (2) submitting and causing the submission of
      claims to TRICARE for High-Yield Compounded Medication procured by
      kickback payments.

Id. at 18. The Government listed numerous overt acts in furtherance of the conspiracy.

Id. at 18-20. It specifically alleged that Beach and Hope Thomley “signed an agreement

whereby Advantage Pharmacy agreed to pay Total Care Marketing remuneration in

exchange for referring prescriptions, including for TRICARE beneficiaries, to be filled

at Advantage Pharmacy.” Id. at 18. The Government also specifically alleged that

Beach paid kickbacks to TRICARE beneficiaries by “covering their copayments in

whole or in part.” Id. at 19. Additionally, the Government alleged that Beach signed

a check from Advantage Pharmacy to Total Care Marketing for $3,776,424.34 on

September 25, 2014, and that some of the funds “constituted remuneration for

referring TRICARE beneficiaries to Advantage Pharmacy.” Id.

      These allegations are legally sufficient. The Government described the essential

elements of the conspiracy, and it precisely tracked the statutory language for the

underlying substantive offenses. Additionally, it listed numerous overt acts in

furtherance of the conspiracy, including acts by Beach himself. This is enough to

satisfy Rule 7 and applicable case law. See FED. R. CRIM. P. 7(c)(1); Simpson, 741 F.3d

at 547. The Court denies Beach’s motion to dismiss Count 14.

E.    Count 15 – 42 U.S.C. § 1320a-7b(b)


                                           11
       Next, Beach challenges the legal sufficiency of Count 15. Specifically, he argues

that 1) the Government failed to allege the amount of the alleged kickback, 2) the

Government failed to allege that he knew the alleged payment and the marketing

contract he entered with Hope Thomley were illegal, 3) the Government failed to

explain how the alleged payment was illegal, 4) commission payments to sales

representatives are not illegal, 5) he did not have the requisite intent to induce

referrals.

       In Count 15, the Government alleged that Beach “knowingly and willfully

offered, paid, solicited and received remuneration, that is kickbacks and bribes, directly

and indirectly, overtly and covertly, in cash and in kind, in return for referring

TRICARE beneficiaries to a person for the furnishing and arranging for the furnishing

of any item or service for which payment may be made in whole or in part under”

TRICARE. Indictment [4], at 20-21. Specifically, the Government alleges that Beach

signed a check on September 25, 2014 from “Advantage Pharmacy to Total Care

Marketing in exchange for referring beneficiaries – including TRICARE beneficiaries

– to Advantage Pharmacy,” in the amount of $3,776,424.34. Id. at 21.

       These allegations are legally sufficient to charge Beach under 42 U.S.C. § 1320a-

7b(b). The Government alleged that he knowingly and willfully paid remuneration to

a person in exchange for referring TRICARE beneficiaries for the furnishing of High-

Yield Compounded Medications for which payment may be made in whole or in part

by TRICARE. Moreover, the Government identified a specific payment by amount,

date, and recipient. This is enough to satisfy Rule 7 and applicable case law. See FED.

                                           12
R. CRIM. P. 7(c)(1); Simpson, 741 F.3d at 547. The Court denies Beach’s motion to

dismiss Count 15.

F.    Count 24 – 18 U.S.C. § 1956(h)

      Next, Beach challenges the legal sufficiency of Count 24. Specifically, he argues

that 1) the Government failed to allege an agreement between him and the other

Defendants; 2) the Government failed to allege that he knowingly participated in a

conspiracy; 3) the Government failed to allege that he had the requisite knowledge or

intent; and 4) the Government failed to allege sufficient factual details, such as who

filed the subject tax returns, when they were filed, what fraudulent representations

were made, and which companies constituted “shell companies.”

      In Count 24, the Government alleged that Beach violated 18 U.S.C. § 1956(h)

by “knowingly and intentionally conspir[ing] and agree[ing] . . . with other persons” to

launder money in violation of 18 U.S.C. § 1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i),

and 18 U.S.C. § 1957. Indictment [4], at 27-30. “To establish conspiracy to commit

money laundering, the government must prove (1) that there was an agreement

between two or more persons to commit money laundering and (2) that the defendant

joined the agreement knowing its purpose and with the intent to further the illegal

purpose.” United States v. Cessa, 785 F.3d 165, 173 (5th Cir. 2015).

      The substantive money-laundering statute requires the Government to prove the

following elements:

      (1) [Defendants] conducted a financial transaction; (2) which [they] knew
      involved proceeds arising from a specified unlawful activity; (3) with the
      intent to promote or further those illegal actions (“the promotion prong”);

                                       13
       or (4) with the knowledge that the transaction’s design was to conceal or
       disguise the nature or source of the illegal proceeds (“the concealment
       prong”).

United States v. Valdez, 726 F.3d 684, 689 (5th Cir. 2013) (citing 18 U.S.C. §

1956(a)(1)). The promotion prong requires proof that “the defendant: (1) conducted or

attempted to conduct a financial transaction, (2) which the defendant then knew

involved the proceeds of unlawful activity, (3) with the intent to promote or further

unlawful activity.” United States v. Stanford, 823 F.3d 814, 849 (5th Cir. 2016)

(quoting United States v. Brown, 553 F.3d 768, 782 (5th Cir. 2008)). The concealment

prong requires proof that “the dirty money transactions are ‘designed . . . to conceal or

disguise the nature, location, the source, the ownership, or the control’ of the money

involved.” Valdez, 726 F.3d at 689 (quoting 18 U.S.C. § 1956(a)(1)(B)(i)).

       The Government specifically alleged that from December 2013 through January

2016, Defendants knowingly and intentionally conspired and agreed to issue and

deposit checks and initiate wire transfers, which involved the proceeds of health care

fraud and violations of the AKS, for the purpose of concealing and disguising the

nature, location, source, ownership, and control of the proceeds. Indictment [4], at 27-

28. To be clear, the Government specifically alleged that each Defendant knew the

property involved in the financial transactions represented the proceeds of an unlawful

activity. Id. at 28.

       The Government also alleged that Defendants knowingly and intentionally

conspired and agreed to conduct and attempt to conduct a financial transaction

involving the proceeds of unlawful activity (health care fraud, wire fraud, violations

                                           14
of the AKS) for the purpose of “filing tax returns containing materially false statements

in order to falsely claim deductions and underreport taxable income . . . .” Id. Again,

the Government specifically alleged that each Defendant knew the property involved

in the financial transactions represented the proceeds of an unlawful activity. Id. at

28-29.

         Finally, the Government alleged that Defendants knowingly and intentionally

conspired and agreed to “engage and attempt to engage, in monetary transactions by,

through or to a financial institution, affecting interstate and foreign commerce, in

criminally derived property of a value greater than $10,000 . . . .” Id. at 29. Specifically,

the Government contends that Defendants issued and deposited checks and initiated

wire transfers of property derived from health care fraud, wire fraud, and violations

of the AKS. Id.

         The Government alleged that Defendants “directed the proceeds earned from

Advantage Medical Pharmacy and Advantage Medical Infusion and derived from

health care fraud, wire fraud, and paying and receiving health care kickbacks to

accounts in the name of IPMS.” Id. at 30. Defendant allegedly “commingled their funds

in accounts in the name of IPMS . . . in order to obscure and conceal their ownership.”

Id. Each account was given a numeric label corresponding to a particular co-

conspirator, “to further anonymize the control of the funds.” Id. The Government also

alleged that Defendants directed the proceeds of their schemes to accounts of IPMS “for

the purpose of falsely claiming deductions and underreporting income on their federal



                                             15
income taxes.” Id. Defendants then allegedly “directed funds through the accounts of

IPMS to shell entities used to further launder the funds, purchase real property, and

benefit the defendants.” Id.

      These allegations are legally sufficient. The Government described the essential

elements of the conspiracy to commit money laundering, it precisely tracked the

statutory language for the underlying substantive offenses, and it alleged the manner

and means by which Defendants sought to accomplish the objects of the conspiracy.

This is enough to satisfy Rule 7 and applicable case law. See FED. R. CRIM. P. 7(c)(1);

Simpson, 741 F.3d at 547. The Court denies Beach’s motion to dismiss Count 24.

G.    Count 25 – 18 U.S.C. § 1956(h)

      Next, Beach challenges the legal sufficiency of Count 25. Specifically, he argues

that 1) the Government failed to allege an agreement between him and any alleged co-

conspirators, and 2) the Government failed to allege that he committed any specific

unlawful actions.

      In Count 25, the Government alleged that Beach “knowingly and intentionally

conspire[d] and agree[d]” with others to launder money in violation of 18 U.S.C. §

1956(a)(1)(A)(i) and 18 U.S.C. § 1957. Indictment [4], at 31. The conspiracy’s alleged

purposes were “to conduct wire transfers and deposit checks representing the proceeds

of health care fraud, wire fraud, and pay and receive health care kickbacks, to conceal

and disguise the proceeds and obscure their nature, location, source, ownership, and

control,” and to “conduct transactions and purchases greater than $10,000 for the

benefit of the defendants and co-conspirators.” Id. at 32.

                                          16
      The Government alleged that Defendant and his co-conspirators “directed funds

earned from Advantage Medical Infusion and derived from health care fraud, wire

fraud, and paying and receiving health care kickbacks to an account under the control

of” BNSMTW, LLC. Id. Beach, Hope Thomley, Jason May, and an unnamed co-

conspirator from Hattiesburg, Mississippi, were members of BNSMTW. Id. at 6-7.

BNSMTW then “dispersed said proceeds to accounts controlled by” Beach and his co-

conspirators. Id. at 32. Also, Beach and his co-conspirators allegedly “directed the

proceeds earned from Advantage Medical Pharmacy and Advantage Medical Infusion

and derived from” the underlying illegal activity “to an account under his control in the

name of” TLC RX, LLC, “to conceal and disguise, the nature, location, source,

ownership, and control of the proceeds derived from” the underlying illegal activity, “in

part by investing said proceeds and using them to purchase real and personal

property.” Id. at 32-33. Beach was a member of TLC RX. Id. at 6. Finally, the

Government alleged that Beach and his co-conspirators used N & P Farms, LLC and

Bone Forest, LLC “to conceal and disguise, the nature, location, source, ownership, and

control of the proceeds derived from” the underlying illegal activity. Id. at 33. Beach

and Hope Thomley were members of Bone Forest, and Beach was a member of N & P

Farms. Id. at 6.

      These allegations are legally sufficient. The Government described the essential

elements of the conspiracy to commit money laundering, it precisely tracked the

statutory language for the underlying substantive offenses, and it alleged the manner



                                           17
and means by which Beach and his co-conspirators sought to accomplish the objects of

the conspiracy. This is enough to satisfy Rule 7 and applicable case law. See FED. R.

CRIM. P. 7(c)(1); Simpson, 741 F.3d at 547. The Court denies Beach’s motion to dismiss

Count 25.

H.    Count 28 – 18 U.S.C. § 1956(a)(1)(B)(i)

      Beach also challenges the legal sufficiency of Count 28. Specifically, he argues

that 1) the Government failed to allege any illegal activity, 2) failed to allege that he

knew the money was derived from illegal activity, and 3) failed to describe the

relationships between the two entities or the nature of the transaction.

      In Count 28, the Government alleged that Beach laundered money in violation

of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 1956(a)(2). Indictment [4], at 35. Specifically, the

Government alleged that Beach “knowingly conduct[ed] and attempt[ed] to conduct a

financial transaction affecting interstate and foreign commerce” involving the proceeds

of health care fraud, wire fraud, and violations of the AKS, “knowing that the

transaction was designed in whole or in part to conceal and disguise, the nature,

location, source, ownership, and control of the proceeds of said specified unlawful

activity,” and “knowing that the property involved in the financial transaction

represented the proceeds of some form of unlawful activity.” Id. Specifically, the

Government alleged that Beach “issue[d] Check #1073 from an account at the Regions

Bank ending in #8585 in the name of TLC RX to an account at Wells Fargo Bank

ending in #6960 in the name of IPMS for $606,499.81 . . . .” Id.

      These allegations are legally sufficient. The Government described the essential

                                           18
elements of money laundering, precisely tracking the statutory language. It also

alleged the amount, check number, banks, and account numbers involved in the

specific transaction at issue. This is enough to satisfy Rule 7 and applicable case law.

See FED. R. CRIM. P. 7(c)(1); Simpson, 741 F.3d at 547. The Court denies Beach’s

motion to dismiss Count 28.

I.    Multiplicity

      Beach also argues that some of the charges are multiplicitous. “Multiplicity is

the charging of a single offense in several counts. The chief danger raised by a

multiplicitous indictment is the possibility that the defendant will receive more than

one sentence for a single offense.” United States v. Jones, 733 F.3d 574, 584 (5th Cir.

2013). To determine whether an indictment is multiplicitous, the Court applies the

Blockburger test. United States v. Ogba, 526 F.3d 214, 233 (5th Cir. 2008) (citing

Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932)). The

Court must determine whether each statute “requires proof of a fact which the other

does not.” United States v. Sanjar, 876 F.3d 725, 737 (5th Cir. 2017) (quoting Albernaz

v. United States, 450 U.S. 333, 337, 101 S. Ct. 1137, 67 L. Ed. 2d 275 (1981)). The

Court examines both the elements of the statutory crimes, and the offenses as charged.

Ogba, 526 F.3d at 234; Sanjar, 876 F.3d at 737.

      In conspiracy cases, the Blockburger analysis is “colored by the question of

‘whether one, or more than one, agreement existed.’” United States v. Cihak, 137 F.3d

252, 258 (5th Cir. 1998) (quoting United States v. Deshaw, 974 F.2d 667, 669 (5th Cir.



                                          19
1992)). To determine whether more than one conspiracy existed, the Court considers

the following factors:

      (1) time, (2) persons acting as co-conspirators, (3) the statutory offenses
      charged in the indictments, (4) the overt acts charged by the government
      or any other description of the offense charged which indicates the nature
      and scope of the activity which the government sought to punish in each
      case, and (5) places where the events alleged as part of the conspiracy
      took place.

Id. (quoting United States v. Marable, 578 F.2d 151, 154 (5th Cir. 1978)). No factor is

determinative; they must be considered in combination. Id.

      1.     Counts 1 and 14

      First, Beach contends that Counts 1 and 14 are multiplicitous. He argues that

the Government can not charge under the general conspiracy statute of 18 U.S.C. § 371

and the specific conspiracy statute of 18 U.S.C. § 1349, citing United States v. Mori,

444 F.2d 240 (5th Cir. 1970).

      As noted in the Court’s previous opinion, Mori does not categorically forbid

charging under both the general conspiracy statute and specific conspiracy statutes.

Memorandum Opinion and Order at 10-11, United States v. Thomley, No. 2:18-CR-18-

KS-MTP (S.D. Miss. Dec. 6, 2018), ECF No. 173. Rather, it forbids the Government

from charging a single conspiracy under both the general statute, 18 U.S.C. § 371, and

the specific statute addressing conspiracies to import narcotics, 21 U.S.C. § 174. Mori,

444 F.2d at 243-45. Moreover, the Fifth Circuit has explicitly held that an indictment

charging a specific conspiracy under 18 U.S.C. § 1349 and a general conspiracy under

18 U.S.C. § 371 is not multiplicitous. Sanjar, 876 F.3d at 737 (citing Jones, 733 F.3d


                                          20
at 584; United States v. Njoku, 737 F.3d 55, 68 (5th Cir. 2013); United States v. Moran,

778 F.3d 942, 964 (11th Cir. 2015)). Therefore, the Government may charge both a

specific conspiracy to commit health care and wire fraud under 18 U.S.C. § 1349 and

a general conspiracy to violate the AKS under 18 U.S.C. § 371.

      The key issue is whether the Government charged a single conspiracy or

multiple conspiracies. As noted above, Blockburger and Marable provide the applicable

analysis. See Albernaz, 450 U.S. at 337 (“[T]he rule of statutory construction stated in

Blockburger is to be used to determine whether Congress has in a given situation

provided that two statutory offenses may be punished cumulatively.”); Cihak, 137 F.3d

at 258 (court applies Marable to determine whether one or multiple conspiracies were

charged).

      In Count 1, the Government alleged that Defendants conspired to commit wire

fraud and health care fraud to enrich themselves and others by

      (a) submitting and causing the submission of false and fraudulent claims
      to health care benefit programs; (b) submitting and causing the
      submission of claims to health care benefit programs based upon
      materially false and fraudulent pretenses, representations, and promises;
      and (c) concealing the submission of false and fraudulent claims to health
      care benefit programs.

Indictment [4], at 9. In Count 14, the Government alleges that Defendants conspired

to violate the AKS.

      To prove a conspiracy under 18 U.S.C. § 371, the Government must provide

evidence of “an overt act by one or more of the conspirators in furtherance of the

conspiracy’s objective.” Fisch, 851 F.3d at 406-07. Section 1349 does not require proof


                                          21
of an overt act. Simpson, 741 F.3d at 547. Additionally, the substantive offenses

underlying each conspiracy are different. See United States v. Sharpe, 193 F.3d 852,

863 (5th Cir. 1999) (when comparing two conspiracy counts for multiplicity analysis,

court should examine the elements of the substantive offenses which were the objects

of the conspiracies). Count 1 relates to a conspiracy to commit wire fraud and health

care fraud, while Count 14 relates to a conspiracy to violate the AKS. To prove health

care fraud, the Government must provide evidence of false claims submitted to a health

care benefit program. Garcia, 432 F. App’x at 322. To prove wire fraud, the

Government provide evidence that Defendants used or caused a wire transmission to

be used in furtherance of the scheme. Kuhrt, 788 F.3d at 413-14. A conspiracy to

violate the AKS does not require proof of either of these elements. Therefore, each

conspiracy count requires proof of an element that the other does not.

      Moreover, the facts alleged in support of each count are different. In Count 1, the

Government alleged that Defendants conspired and agreed to commit wire fraud and

health care fraud from approximately April 2012 through January 2016 in Lamar

County, Mississippi. Indictment [4], at 8-9. The Government then provided numerous

specific factual allegations regarding the manner and means by which Defendants,

including Beach, sought to accomplish the objects and purpose of the conspiracy, which

the Court recited in detail above. Id. at 10-14.

      In Count 14, the Government contends that Defendants conspired to violate the

AKS in Lamar County, Mississippi, from April 2012 through January 2016. Id. at 17.



                                          22
Specifically, the Government alleged that Defendants conspired to offer, pay, solicit,

and receive kickbacks and bribes in exchange for arranging and recommending that

certain compounded medications be dispensed to TRICARE beneficiaries by Advantage

Pharmacy, and to submit and cause the submission of claims to TRICARE for

compounded medications procured by kickback payments. It listed ten different overt

acts in furtherance of the alleged conspiracy.

      In summary, each Count requires proof of an element that the other does not.

Each alleged conspiracy occurred in the same location, at the same time, with the same

co-conspirators. But the purposes, manner, and means of the alleged conspiracies are

different. Moreover, the specific facts alleged in support of each Count are different.

The Court concludes that the Counts 1 and 14 are not multiplicitous.

      2.     Counts 24 and 25

      Defendant also argues that Counts 24 and 25 are multiplicitous. In Count 24,

the Government alleged that the Thomleys and Beach violated 18 U.S.C. § 1956(h) by

conspiring to launder money in violation of 18 U.S.C. § 1956(a)(1)(A)(i), 18 U.S.C. §

1956(a)(1)(B)(i), and 18 U.S.C. § 1957. In Count 25, the Government alleged that Beach

violated 18 U.S.C. § 1956(h) by conspiring to violate 18 U.S.C. § 1956(a)(1)(B)(i) and

18 U.S.C. § 1957.

      As noted above, when conducting a Blockburger analysis of two conspiracy

charges, the Court should consider the elements of the underlying substantive offenses.

Sharpe, 193 F.3d at 863. The conspiracies described in Counts 24 and 25 share two

objects: violations of 18 U.S.C. § 1956(a)(1)(B)(i) and 18 U.S.C. § 1957. Obviously, these

                                           23
substantive offenses have the same elements. But the conspiracy alleged in Count 24

has an additional object: the violation of 18 U.S.C. § 1956(a)(1)(A)(i). When the

Government charges multiple objects for a conspiracy, it is not required to prove every

alleged object. United States v. Fuchs, 467 F.3d 889, 906 (5th Cir. 2006); see also

United States v. Barraza-Mena, 647 F. App’x 319, 325 (5th Cir. 2016) (where

Government alleged conspiracy to commit money laundering, it was not required to

prove every object of the conspiracy). Therefore, Count 24 and Count 25 do not

necessarily require proof of any element that the other does not. The Government could

acquire a conviction on both counts by proving the same statutory elements.

       The conspiracies described in Counts 24 and 25 had similar purposes. Count 24

describes an alleged conspiracy to conduct wire transfers and issue and deposit checks

representing the proceeds of fraud and the payment and receipt of kickbacks for the

purpose of obscuring their nature, location, source, ownership, and control, and to

commit tax fraud. Count 25 describes a conspiracy “to conduct wire transfers and issue

and deposit checks representing the proceeds of health care fraud, wire fraud, and pay

and receive health care kickbacks, to conceal and disguise the proceeds and obscure

their nature, location, source, ownership, and control.” Indictment [4], at 32.

      Each alleged conspiracy also occurred at approximately the same time. The

conspiracy described in Count 24 began in December 2013 and continued through

January 2016. The conspiracy described in Count 25 began in May 2013 and continued

through January 2016. Therefore, the time period alleged in Count 25 is “encompassed

wholly” by the time period alleged in Count 24. Deshaw, 974 F.2d at 674.

                                          24
       Both alleged conspiracies involved Beach as a “central character.” Id. Although

Hope and Randy Thomley were listed as co-conspirators in Count 24, the Court must

be mindful that “the mere shuffling of actors in an otherwise ongoing operation with

an apparent continuity will not, alone, suffice to create multiple conspiracies.” Id.

       Each Count describes similar crimes, involving the use of bank accounts and

shell corporations to launder the proceeds of the broader health care fraud scheme.

Count 25 alleges that the Beach “directed funds earned from Advantage Medical

Infusion and derived from health care fraud, wire fraud, and paying and receiving

health care kickbacks” to accounts controlled by BNSMTW, LLC, which dispersed the

funds to accounts controlled by Beach and his co-conspirators. Indictment [4], at 32.

The Government also alleges that Beach and his co-conspirators directed funds derived

from similar illegal activity to an account controlled by TLC RX, LLC, which they used

for investments and to purchase real and personal property, and that Defendants used

two other entities – N & P Farms, LLC, and Bone Forest, LLC – to conceal and

disguise the nature, source, location, ownership, and control of proceeds derived from

illegal activity. Id. at 33.

       Count 24 alleges that the Thomleys and Beach conspired to obscure the proceeds

of fraud earned from Advantage Medical Pharmacy and Advantage Medical Infusion,

and to commit tax fraud by transactions involving accounts under their control and

owned by Intellectual Property Management Services, LLC (“IPMS”), IPMS Holdings,

Series B, LLC; and IPMS Holdings, Series E, LLC.

       In a hearing held on December 4, 2018, the Government explained the key

                                          25
difference between the two counts. Count 24 particularly concerns use of the IPMS

corporations to facilitate tax fraud by the sale and leaseback of certain alleged

intellectual property. The Government contends that there is no intellectual property

of any meaningful value, and that the transactions reflected on Defendants’ tax returns

were a sham for the purpose of concealing the source of Defendants’ income and

reducing their income tax liability.

       In summary, Count 24 concerns similar activity to that alleged in Count 25, but

it is wider in scope, including tax fraud as an additional purpose of the conspiracy.

Each Count involves different shell corporations. Both alleged conspiracies occurred

in the same time frame, in the same geographical area, with substantial overlap in

their co-conspirators. The Government can obtain convictions on both counts by

proving the same statutory elements. But the particular purpose and means of the

conspiracy alleged in Count 24 – to commit tax fraud via intellectual property

transactions – is barely enough to distinguish the two Counts, at least for now.

Defendants are free to re-urge this issue as they learn more about the Government’s

case and analyze the evidence.

J.     Bill of Particulars

       Finally, Defendant argues that the Court should order the Government to file

a bill of particulars providing more specific facts so that he can adequately prepare for

trial. Rule 7 provides: “The court may direct the government to file a bill of particulars.

The defendant may move for a bill of particulars before or within 14 days after

arraignment or at a later time if the court permits.” FED. R. CRIM. P. 7(f). The standard

                                            26
the Court applies is “very similar to the criteria for the sufficiency of an indictment.”

United States v. Hamlin, 68 F.3d 469, 1995 WL 581833, *1 (5th Cir. 1995). “A bill of

particulars is not required if a defendant is otherwise provided . . . with sufficient

information to enable him to prepare his defense and avoid surprise.” Id. (quoting

United States v. Moody, 923 F.2d 341, 351 (5th Cir. 1991)). Likewise, “[a] bill of

particulars is not appropriate if used for the purpose of obtaining a detailed disclosure

of the government’s evidence prior to trial.” Id. (citing United States v. Kilrain, 566

F.2d 979, 985 (5th Cir. 1978)).

      For the same reasons provided above, the Court finds that the indictment

contains sufficient information – particularly when paired with the evidence already

produced in this case, including the Government’s reports from witness interviews –

to enable Beach to prepare a defense and avoid surprise. United States v. Beebe, 792

F.2d 1363, 1367 (5th Cir. 1986) (because indictment was sufficient, district court did

not abuse discretion in denying motion for bill of particulars).

      For all the reasons provided above, the Court denies Defendant Beach’s Motion

to Dismiss [105] the indictment.

      SO ORDERED AND ADJUDGED this 10th day of December, 2018.

                                          /s/ Keith Starrett
                                             KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE




                                           27
